Order reversed on the law, with ten dollars costs and disbursements, and matter remitted to the Onondaga Special Term to award an additional allowance of costs in its discretion, on the ground that chapter 300 of the Laws of 1914, as amended by chapter 448 of the Laws of 1918, and chapter 69 of the Laws of 1921, must be read in connection with section 16 of the Condemnation Law (formerly section 3372 of the Code of Civil Procedure), which includes an additional allowance as costs when the compensation awarded exceeds the offer. The special statutes under which this proceeding was had authorize the court to fix the amount of damages, costs and expenses “ allowed by law to be allowed.” The law referred to is the Condemnation Law regulating costs in proceedings of a similar character. All concur.